Respondent’s motion granted insofar as (1) to vacate the order of this court entered on December 7, 1978 to the extent it struck respondent’s name from the roll of attorneys and counselors at law in the State of New York, (2) to order a reference, and (3) to deem respondent suspended from practice pursuant to amended section 90 of the Judiciary Law (L 1979, ch 674, § 3) pending the reference directed herein and action by this court upon the Referee’s report. Concur—Sandler, J. P., Lane, Lupiano, Silverman and Ross, JJ.